           Case 1:20-cv-04163-VEC Document 30 Filed 12/02/20 USDC         Page SDNY
                                                                                1 of 1
                                                                         DOCUMENT
UNITED STATES DISTRICT COURT                                             ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                            DOC #:
 -------------------------------------------------------------- X        DATE FILED: 12/2/2020
 SAKIA FLETCHER,                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :
                                                                : 20-CV-4163 (VEC)
 MEDGAR EVERS COLLEGE, CITY                                     :
 UNIVERSITY OF NEW YORK, RUDOLF                                 :     ORDER
 CREW, IN HIS CAPACITY AS PRESIDENT OF :
 MEDGAR EVERS COLLEGE, FELIX V.                                 :
 MATOS RODRIGUEZ, IN HIS CAPACITY AS :
 CHANCELLOR OF THE CITY UNIVERSITY :
 OF NEW YORK, ALEXIS MCLEAN,                                    :
 INDIVIDUALLY AND IN HER CAPACITY AS :
 DEAN OF MEDGAR EVERS COLLEGE,                                  :
 JOHNATHON P. HARDAWAY,                                         :
 INDIVIDUALLY AND IN HIS CAPACITY AS :
 CHIEF LEGAL OFFICER FOR MEDGAR                                 :
 EVERS COLLEGE AND COUNCILWOMAN                                 :
 LAURIE CUMBO,                                                  :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

       WHEREAS an initial pretrial conference in this matter is currently scheduled for Friday,

December 4, 2020, at 11:00 A.M., Dkt. 16;

       IT IS HEREBY ORDERED that due to a conflict in the Court’s calendar, the conference

is adjourned to Tuesday, December 8, 2020, at 3:00 P.M. All parties and any interested

members of the public must attend by dialing 1-888-363-4749, using the access code 3121171,

and the security code 4163. All attendees are advised to mute their phones when not speaking

and to self-identify each time they speak. Recording or rebroadcasting the proceeding is strictly

prohibited by law.



SO ORDERED.
                                                         ________________________
Date: December 2, 2020                                      VALERIE CAPRONI
      New York, New York                                  United States District Judge
